993 F.2d 229
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Manuel Anselmo CHACON, Defendant-Appellant.
No. 93-6092.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 27, 1993

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Solomon Blatt, Jr., Senior District Judge.  (CR-79-64-2)
Manuel Anselmo Chacon, Appellant Pro Se.
John Steven Simmons, Office of the United States Attorney, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Manuel Anselmo Chacon appeals from the district court's order refusing relief on his motion filed pursuant to Fed.  R. Crim.  P. 35.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Chacon, No. CR-79-64-2 (D.S.C. Dec. 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Chacon's motion for a transcript of his 1981 sentencing hearing at government expense